This action was brought originally in the Pickaway Common Pleas by Helen, Matilda and Frank Bennett against Wm. F. Anderson, Trustee, William A. Fleming and Barbara Short to settle certain difficulties arising in the settlement of an estate in which they were all interested.
It appears that Anderson as Trustee and under court order loaned $14,000 to one Mary E. Fleming which was secured by a mortgage upon certain real property. Anderson was Trustee for Helen, Matilda and Frank Bennett, who were to receive the money received by this loan after the decease of Mary Fleming, the interest being paid to Mrs. Fleming during her natural life. An insurance policy was issued on the life of Mrs. Fleming for $8,000, William A. Fleming her husband being the beneficiary named. The will executed by Mrs. Fleming provided that the money received from the insurance policy should be paid on the trust fund.
Mr. Fleming declined to take under the will and elected to take according to law.
The court of appeals held that the provision in the will could not alter or change the beneficiary named in the insurance contract.
Short in the Supreme Court contends:
1. That the provision of the will changed the beneficiary.
2. I hat no interest should be charged on the note during the pendency of the litigation of the Bennetts.